Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 14.16-22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2014/0158039 A1 (BRADY WORLDWIDE, INC.) (hereinafter 'Bradv') In view of WO 2013/106234 A1 (EMPIRE TECHNOLOGY DEVELOPMENT LLC) (hereinafter ‘ETD’).



As per claim 2, Brady and ETD, In combination, disclose the indicator of claim 1, and Brady further discloses wherein the color changeable indicator is configured to change color upon exposure of the indicator to high pressure (the time indicator is sufficiently translucent, so that a graphic or color beneath it is visible to the naked eye under typical viewing conditions; from the image density, M, values, the change in color intensity, delta-M, over time was relate to the initial color intensity value; Paragraphs [0061], [0156]). Brady does not disclose wherein the color changeable Indicator Is configured to change color upon exposure of the indicator to high pressure pasteurization. ETD discloses a color changeable indicator (Abstract) which is configured to change color upon exposure of the indicator to high pressure pasteurization (a visual indicator for indicating a food pressure treatment pressure, e.g,, a pasteurization pressure, has been reached; Paragraphs [0004], [0013]). It would have been obvious to a person of ordinary skill In the art, at the time of the invention, to have readily incorporated the Indicator which depicts exposure to high pressure pasteurization, as previously disclosed by ETD, within the color changeable Indicator, as previously disclosed by Brady, for verifying and accurately indicating once a foodstuff has been subjected to a food pressure treatment pressure (ETD; Paragraph [0013j).

As per claim 6, Brady and ETD, in combination, disclose the indicator of claim 1, and Brady further discloses wherein the transition layer (the activating layer of the first section and the timing 

As per claim 14. Brady and ETD, in combination, disclose the indicator of claim 1, and Brady further discloses wherein the color changeable layer (the first and second section are joined to one another by a common release sheet or liner which maintains the indicator in an inactive state until the release sheet is removed and the activating layer is Joined to the timing layer; Abstract) is a color changeable film (the preferred substrate is a solvent resistant polymeric film that will provide a uniform, smooth surface for the dye and timing layers which will improve the consistency and accuracy of dye migration after activation; Paragraph [0083]).

As per claim 16, Brady and ETD, in combination, disclose the indicator of claim 14, but Brady does not disclose wherein the high pressure is at least 450 MPa. ETD discloses a color changeable Indicator (Abstract) which is configured to change color upon exposure of the indicator to high pressure pasteurization (a visual indicator for indicating a food pressure treatment pressure, e.g., a pasteurization pressure, has been reached; Paragraphs |0004], [0013]), wherein the high pressure is at least 450 MPa (the crush strength of the plurality of hollow microspheres is at least about 1,5 MPa; Abstract; Paragraph |0035]; Claims 21,22). It would have been obvious to a person of ordinary skill in the art, at the time of the Invention, to have readily incorporated the indicator which depicts exposure to high pressure pasteurization, as previously disclosed by ETD, within the color changeable Indicator, as previously disclosed by Brady, for verifying and accurately indicating once a foodstuff has been 

As per claim 17, Brady and ETD, in combination, disclose the indicator of claim 1, and Brady discloses further comprising a protectant (protected layers; Abstract) encompassing said reagent releasing layer (a dye layer which is disposed on a substrate, which comprises a second or bass section of the indicator; the activating layer of the first section and the timing layer of the second section are each protected with a re-lease sheet; the first and second section are joined to one another by a common release sheet or liner which maintains the indicator In an inactive state until the release sheet Is removed and the activating layer is joined to the timing layer: Abstract), transition layer and color changeable layer (the first and second section are joined to one another by a common release sheet or finer which maintains the indicator in an Inactive state unfit the release sheet is removed and the activating layer Is joined to the liming layer; Abstract).

As par claim 18, Brady and ETD, In combination, disclose the indicator of claim 17, and Brady discloses further comprising an adhesive to apply the indicator to a substrate (multilayer time indicator further comprises a pressure sensitive adhesive, PSA, layer for mounting the label to a substrate; a pressure sensitive adhesive with an optional protective liner; Paragraph [0012]; Claim 10).

As per claim 19, Brady and ETD, in combination, disclose the Indicator of claim 17, and Brady further discloses a packaging incorporating the indicator (an optional release layer to protect the activating layer during manufacturing, packaging, storage and/or shipping; multilayer time indicator further comprises a pressure sensitive adhesive, PSA, layer for mounting the label to a substrate; Paragraphs [0012], [0071]; Claim 10).

As per claim 20, Brady and ETD, in combination, disclose the indicator of claim 1, and Brady further discloses wherein the color changeable layer is configured to change color after exposure to a predetermined amount of pressure for a predetermined period of time (the appearance and Intensity of color was monitored as a function of time; collecting quantitative color measurements, such as image density; from the image density, M, values, the change in color Intensity, delta-M, over time was relative to the initial color intensity value: solubilize the dye in a pressure sensitive adhesive; if heat lamination is chosen as the method for applying the dye layer, proper selection of processing controls such as lamination is chosen as the method for applying the dye layer, proper selection of processing controls such as lamination temperature, roller speed and pressure are necessary to control and minimize the migration of the dye Into the timing layer; the same roller speed, temperature and pressure was chosen during heat lamination to keep the amount of dye transfer into the timing layer consistent: Abstract; Paragraphs [0035], [0155]),

As per claim 21, Brady and ETD, in combination, disclose the indicator of claim 20, and Brady further discloses the color changeable iayer (the time indicator is sufficiently translucent, so that a graphic or color beneath it Is visible to the naked eye under typical viewing conditions; from the image density, M, values, the change in color Intensity, delta-M, over time was relative to the Initiai color intensity value; Paragraphs [0081], [0155]). Brady does not disclose wherein the color changeable layer is configured to change color after exposure to at least about 600 MPa for at least about 10 minutes. ETD discloses a color changeable indicator (Abstract) which is configured to change coior upon exposure of the indicator to high pressure pasteurization (a visual indicator for indicating a food pressure treatment pressure, e.g„ a pasteurization pressure, has been reached; Paragraphs [0004], [0013]), wherein a color changeable layer is configured to change color after exposure to at least about 600 MPa 

As per ciaim 22, Brady discloses a color changeable indicator (the time indicator Is sufficiently translucent, so that a graphic or color beneath It Is visible to the naked eye under typical viewing conditions; from the image density, M, values, the change In color Intensity, delta-M, over time was relative to the Initial color intensity value; Paragraphs [0061], [0155]} comprising: a first reagent releasing layer (a dye layer which is disposed on a substrate, which comprises a second or base section of the indicator; the activating layer of the first section and the timing layer of the second section are S3ch protected with a release sheet; the first and second section are joined to one another by a common release sheet or liner which maintains the Indicator in an inactive state until the release sheet is removed and the activating layer Is joined to the timing layer; Abstract); one or more additional reagent releasing layers (the activating layer of the first section and the timing layer of the second section are each protected with a release sheet; Abstract); a transition layer disposed between said reagent releasing layers (the activating layer of the first section and the timing layer of the second section are each protected with a release sheet: Abstract); and a color changeable layer disposed on one of said releasing layers (the first and second section are joined to one another by a common release sheet or finer which maintains the indicator in an Inactive state until the release sheet is removed and 

As per claim 26, Brady and ETD, in combination, disclose the Indicator of claim 22, and Brady further discloses the transition layer (the activating layer of the first section and the timing layer of the second section are each protected with a release sheet; Abstract). Brady does not disclose wherein the transition layer is comprised of non-permeable material in the form of a washer or a perforated disc. ETD discloses a color changeable indicator (Abstract) which Is configured to change color upon exposure of the indicator to high pressure pasteurization (a visual indicator for indicating a food pressure 

As per claim 27, Brady and ETD, in combination, disclose the indicator of claim 22, and Brady discloses further comprising a protectanl (protected layers; Abstract) encompassing said reagent releasing layer (a dye layer which is disposed on a substrate, which comprises a second or base section of the indicator; the activating layer of the first section and the timing layer of she second section are each protected with a release sheet; the first and second section are joined to one another by a common release sheet or liner which maintains the indicator in an Inactive state until the release sheet is removed and the activating layer is joined to the timing layer; Abstract), transition layer and color changeable layer (the first and second Section are joined to one another by a common release sheet or liner which maintains the indicator in an inactive state until the release sheet is removed and the activating layer is joined to the timing layer; Abstract).



As per claim 29, Brady and ETD, in combination, disclose the indicator of claim 27, and Brady further discloses a packaging incorporating top indicator (an optional release layer to protect the activating layer during manufacturing, packaging, storage and/or shipping; multilayer time indicator further comprises a pressure sensitive adhesive, PSA, layer for mounting the label to a substrate; Paragraphs [0012], [0071]; Claim 10).


Claims 3, 4, 8, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2014/0158039 A1 (BRADY WORLDWIDE, INC.) (hereinafter 'Brady') In view of WO 2013/106234 A1 (EMPIRE TECHNOLOGY DEVELOPMENT LLC) (hereinafter ‘ETD’) and further in view of US 7,188,685 B2 to Caswell, el al. (hereinafter 'Caswell').

As per claim 3, Brady and ETD, In combination, discuss the indicator of claim 1, and Brady further discloses the reagent releasing layer (a dye layer which Is disposed on a substrate, which comprises a second or base section or the Indicator; the activating layer of the first section and the timing layer of the second section are each protected with a release sheet; the first and second section are Joined to one another by a common release sheet or liner which maintains the Indicator In an inactive state until the release sheet Is removed and the activating layer Is joined to the timing layer; Abstract). Brady does not disclose wherein the reagent releasing layer comprises an acid and water 

As per claim 4, Brady, ETD and Caswell, in combination, disclose the Indicator of claim 3, but Brady does not discuss wherein the acid and water releasing tablet comprises an organic acid, hydrated particles, and polymer binder particles, Caswell discloses a pressure-sensitive reagent releasing microcapsule or tablet (there is a need to balance the rigidity of the microcapsules to avoid undesirable and untimely breakage and the desired frangibliity to release perfume by pressure; Column 25, Lines 47-50; Claims 4,12), wherein the acid (shape retention polymers including acidic synthetic polymers and monomers; Column 34, Lines 7-57) and water releasing tablet (a water-releasing capsule; Column 84, Lines 28-34; Column 36, Lines 35-43; Claim 16) comprises an organic acid (use of organic acid as an acid source; Column S7, Lines 47-63), hydrated particles (lithium salt hydrates; Column 37, Lines 55-83), and polymer binder particles (Column 10, Lines 35-39), it would have been obvious to a person of ordinary skill in the art, at the time of the invention, lo have readily incorporated the pressure-sensitive reagent releasing microcapsule or tablet comprising an add and water releasing tablet, as previously disclosed by 

As per claim 8 Brady, ETD and Caswell, in combination, disclose ths indicator iayer of claim 1, and Brady further discloses the reagent releasing layer (a dye iayer which is disposed on a substrate, which comprises a second or base section of the Indicator; the activating layer of the first section and the timing iayer of the second section are each protected with a release sheet; the first and second section are joined to one another by a common release sheet or liner which maintains the Indicator in an inactive state until the release sheet is removed and the activating layer is joined to toe riming layer; Abstract), Brady does no! disclose wherein the reagent releasing layer comprises an acid releasing tablet. Caswell discloses a pressure-sensitive reagent releasing microcapsule or tablet (there is a need to balance ths rigidity of ihe microcapsule to avoid undesirable and untimely breakage and the desired frangibility to release perfume by pressure; Column 25, Lines 47-50; Claims 4, 12), wherein ihe reagent releasing layer comprises an acid releasing (shape retention polymers including acidic synthetic polymers and monomers; Column 34, Lines 7-57) tablet (Column 84, Lines 35-37; Claim 16), it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily Incorporated the pressure-sensitive reagent releasing microcapsule or tablet comprising an acid and water releasing tablet, as previously disclosed by Caswell, within the color changeable indicator, as previously disclosed by Brady, for implementing effective shape retention polymers (Caswell; Column 33, Lines 32-67 to Column 34, Lines 1-40).

As per claim 10, Brady, ETD and Caswell, in combination, disclose the Indicator of claim 9, and Brady further discloses the transition layer (the activating layer of toe first section and the timing layer of the second section are each protected with a release sheet; Abstract).

Brady does not disclose wherein the transition layer is a permeable hydrated layer, Caswell discloses a pressure-sensitive reagent releasing microcapsule or tablet (there is a need to balance ihe rigidity of the micracapsule to avoid undesirable and untimely breakage and the desired frangibility to release perfume by pressure; Column 25, Lines 47-50; Claims 4,12), comprising a permeable hydrated layer (lithium salt hydrates provide improved fabric wrinkle; porous carrier materials; Column 25, Lines 2-20; Column 37, Lines 55-84). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated toe permeably hydrated layer, as previously disclosed by Caswell, within the color changeable indicator, as previously disclosed by Brady, for implementing effective shape retention polymers (Caswell; Column 33, Lines 32-67 to Column 34, Lines 1-40).

As per claim 23, Brady and ETD, in combination, disclose the Indicator of claim 22, and Brady further discloses said first reagent releasing layer (a dye layer which is disposed on a substrate, which comprises a second or base section of toe indicator; the activating layer of the first section and toe riming layer of the second section are each protected with a release sheet; the first and second section are joined to one another by a common release sheet or liner which maintains the indicator in an inactive state until the release sheet is removed and the activating iayer is joined to the timing layer; Abstract), Brady does not disclose wherein the reagent releasing layer Is an acid releasing tablet. Caswell discloses a pressure-sensitive reagent releasing microcapsule or tablet (there is a need to balance the rigidity of the microcapsule to avoid undesirable and untimely breakage and the desired frangibility to release perfume by pressure; Column 25, Lines 47-50; Claims 4,12), wherein a reagent releasing layer is an acid releasing tablet (shape retention polymers including acidic synthetic polymers and monomers; Column 34, Lines 7-57; Column 84, Lines 30-41; Claim 16). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the pressure-sensitive 

As per claim 24, Brady, ETD and Caswell, in combination, disclose the indicator of claim 22, and Brady further discloses wherein said one or more of the additional reagent releasing layers (the activating layer of the first section and the timing layer of the second section are each protected with a release sheet; Abstract) comprises a sodium bicarbonate tablet (Column 4, Lines 45-54; Column 84, Lines 30-41; Claim 16).

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2014/0158039 A1 (BRADY WORLDWIDE, INC.) (hereinafter 'Brady') In view of WO 2013/106234 A1 (EMPIRE TECHNOLOGY DEVELOPMENT LLC) (hereinafter ‘ETD’) and further in view of US 6,232,128 B1 to Iguchi, et al, (hereinafter Iguchi').

As per claim 15, Brady and ETD, in combination, disclose the indicator of claim 14, and Brady further discloses the color changeable film (the preferred substrate Is a solvent resistant polymeric film that will provide a uniform, smooth surface for the dye and timing layers which will improve the consistency and accuracy of dye migration after activation; Abstract; Paragraph [0083)). Brady does not disclose wherein the color changeable Him comprises a pH Indicator. Iguchi discloses a medical solution package comprising a color changeable film (Abstract; Column 6, Lines 42-57; Claim 7}, wherein the color changeable film comprises a pH indicator (the pH Indicator undergoes a change in color, in response to a change in pH of the fluid; Abstract; Column 6, Lines 42-57; Claim 7). It would have been obvious to a person of ordinary skill In the art, at the time of the invention, to have readily integrated the coior 

As per claim 25, Brady and ETD, in combination, disclose the indicator of claim 22, and Brady further discloses the color changeable layer (the preferred substrate Is a solvent resistant polymeric film that will provide a uniform, smooth surface for the dye and timing layers which will improve the consistency and accuracy of dye migration after activation; Abstract; Paragraph [00833). Brady does not disclose wherein the color changeable layer comprises a pH indicator, Iguchi discloses a medical solution package comprising a color changeable film (Abstract; Column 6, Lines 42-57; Claim 7), wherein the color changeable layer comprises a pH indicator (the pH indicator undergoes a change in color in response to a change in pH of the field; Abstract; Column 6, Lines 42-57; Claim 7). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily integrated the color changeable film comprising a pH indicator as a package indicator on a medical solution package, as previously disclosed by Iguchi, within the color changeable indicator, as previously disclosed by Brady, since monitoring a change in pH can be an indicator of aging of a medical solution due to prolonged storage or damage to an outer packaging member (Iguchi; Abstract).

Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2014/0158039 A1 (BRADY WORLDWIDE, INC.) (hereinafter 'Brady') In view of WO 2013/106234 A1 (EMPIRE TECHNOLOGY DEVELOPMENT LLC) (hereinafter ‘ETD’) and further in view of US 2014/0243262 AI (ASTRAZENECA AB) (hereinafter 'AstraZeneca').



As per claim 11, Brady, ETD and Caswell, in combination, disclose this indicator of claim 10, but Brady does not disclose wherein the permeable hydrated layer is a silica doped hydrated layer. Caswell discloses a pressure-sensitive reagent releasing microcapsule or tablet (there is a need to balance the rigidity of the microcapsule to avoid undesirable and untimely breakage and the desired frangibilliy to release perfume by pressure; Column 25, Lines 47-50; Claims 4,12), comprising a permeable hydrated layer (lithium sail hydrates provide improved fabric wrinkle; porous carrier materials; Column 25, Lines 2-20; Column 37, Lines 55-64). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the permeably hydrated layer, as previously disclosed by Caswell, within the color changeable indicator, as previously disclosed by Brady, for implementing effective shape retention polymers (Caswell; Column 33, Lines 32-67 to Column 34, Lines 1-40). AstraZeneca discloses formulations in the form of capsules or tablets (Abstract), wherein a hydrated layer can be a silica doped hydrated layer (use of aggregated silicates and hydrated silica; Paragraph [0078]). It would have been obvious to a person of ordinary skill in the art, at the time of the 

As per claim 12, Brady, ETD, Caswell and AstraZeneca, in combination, disclose the indicator of claim 11, but Brady does not disclose wherein the silica doped hydrated layer comprises silica gel particles and binder particles. Caswell discloses a pressure-sensitive reagent releasing microcapsule or tablet (there is a need to balance the rigidity of the microcapsule to avoid undesirable and untimely breakage and the desired frangibility to release perfume by pressure; Column 25, Lines 47-50; Claims 4,12), comprising a permeable hydrated layer (lithium salt hydrates provide Improved fabric wrinkle; porous carrier materials; Column 25, Lines 2-20; Column 37, Lines 55-64) comprising silica gel particles (incorporation of a solid silica gel; Column 73, Lines 30-61). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily Incorporated the silica gal particles, as previously disclosed by Caswell, within the color changeable indicator, as previously disclosed by Brady, far Implementing a silicone based suds suppressor, and a suds controlling agent (Casweil; Column 73, Lines 51-61). AstraZeneca discloses formulations in the form of capsules or tablets (Abstract), further comprising a hydrated layer which can be a silica doped hydrated layer (use of aggregated silicates and hydrated silica; Paragraph [0078]) and binder particles (Paragraphs [0014], [001S]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily Incorporated the formulations In the form of capsules or tablets comprising silica doped hydrated particles and binder particles, as previously disclosed by AstraZeneca, within the color changeable indicator, as previously disclosed by Brady, since it was known that hydrate particles could be readily incorporated within 

As per claim 13, Brady, ETD, Caswell and AstraZeneca, in combination, disclose the indicator of claim 12, but Brady does not disclose wherein the silica gel particles are hydrated to between 70% and 71 % by weight. Caswell discloses a pressure-sensitive reagent releasing microcapsuie or tablet (there is a need io balance the rigidity of the microcapsula to avoid undesirable and untimely breakage and the desired frangibllity to release perfume by pressure; Column 25, Lines 47-5Q; Claims 4, 12), comprising a permeable hydrated layer (lithium salt hydrates provide improved fabric wrinkle; porous carrier materials; Column 25, Lines 2-20; Column 37, Lines 55-64) comprising silica gel! particles (incorporation of a solid silica gel; Column 73, Lines 60-61). It would have been obvious to a person of ordinary skill In the art, at the time of the Invention, to have readily incorporated the silica gel particles, as previously disclosed by Caswell, within the color changeable indicator, as previously disclosed by Brady, for Implementing a silicone based suds suppressor, and a suds controlling agent (Caswell; Column 73, Lines 51-61). Astra2sneca discloses formulations In the form of capsules or tablets (Abstract), wherein hydrated particles are hydrated to between 70% and 71% by weight (the dapagiifiozin propylene glycol hydrate can be in an amount of about 70% by weight; Paragraphs [0032], [0041]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the formulations in the form of capsules or tablets comprising hydrated particles that are hydrated to about 70% by weight, as previously disclosed by AstraZeneca, within the color changeable indicator, as previously disclosed by Brady, since it was known that hydrate particles could be readily incorporated within formulations designed for immediate release (AstraZeneca; Abstract).


s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0158039 A1 (BRADY WORLDWIDE, INC.) (hereinafter 'Brady') In view of WO 2013/106234 A1 (EMPIRE TECHNOLOGY DEVELOPMENT LLC) (hereinafter ‘ETD’) and further in view of US 6,183,640 B1 (WANG).

As per claim 7, Brady, ETD and Caswell, in combination, disclose the indicator of claim 6, and Brady further discloses the permeable membrane (Paragraph [00533). Brady doss riot disclose wherein the permeable membrane has a pore size of up to about 0.2 microns. Wang discloses anionically charge-modified membranes which exhibit highly efficient dye retention (Abstract; Column 4, Lines 31-32; Column S, Lines 30-33), wherein the permeable membrane has a pore size of up to about 0,2 microns (Column 2, Lines 48-60). It would have been obvious to a person of ordinary skill in the art, at the time of the Invention, to have readily Incorporated the permeable membrane having a pore size of up to about 0.2 microns, as previously disclosed by Wang, within the color changeable indicator, as previously disclosed by Brady, for implementing an ultrafiliration membrane having a molecular weight exclusion cutoff oi about 10 kDa to about 100 kDa (Wang; Column 2, Lines 45-50) within the pressure-sensitive color changeable Indicator.

As per claim 8, Brady, ETD and Caswell, in combination, disclose the indicator of claim 6, and Brady further discloses the permeable membrane (Paragraph [G053]). Brady does not disclose wherein the permeable membrane has a pons size of up to about 0.03 microns. Wang discloses anionically charge-modified membranes which exhibit highly efficient dye retention (Abstract; Column 4, Lines 31-32; Column 8, Lines 30-33), wherein She permeable membrane has a pore size of up to about 0.03 microns (microfiltration membranes having a pore size of about 0.03 microns or less; Column 5, Lines 20-23). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily Incorporated the permeable membrane having a pore size of up to about 0.03 microns, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.